BaRNhill, J.,
dissenting: It was conceded here on tbe argument tbat presently there are no air lines or airships to be served by tbe proposed airport. Tbe defendants anticipate tbat at some time in tbe future, after tbe end of tbe war, there will be a great extension of tbe air transportation service of tbe country and they trust and hope tbat one or more 'air lines will pass so near tbat Eeidsville may be designated as a stopping point. They are willing to match their faith with their dollars and prepare for tbe day hoped for but not seen at any time in tbe near future.
For tbe time being, at least, tbe development cannot be self-supporting. It must, perforce, lie idle and unused for an indeterminate period of time — an airport in name only.
All tbe facts and attendant circumstances refute tbe finding or conclusion of tbe City Board tbat an airport is at this time necessary. Furthermore, in my opinion, tbe proposed development on tbe facts here disclosed is not an airport witbin tbe meaning and purpose of tbe statute. It is nothing more than a speculative venture defendants optimistically hope will some day develop into a profitable undertaking.
For tbe reasons stated, I vote to reverse on plaintiff’s appeal.